Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 - 10 in the reply filed on July 20, 2022 is acknowledged.
Claims 11 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojdyla et al (US 2016/0251103) in view of Yamada (US 2019/0287431).
With regards to claim 1, Wojdyla teaches a label printing system (Abstract) comprising:
A server (Figure 1 item 50) including
A storage device that stores information about a number of labels remaining on each of a plurality of roll sheets (paragraph 69)
A first controller (paragraph 42)
One or more label printers (Figure 1 item 104-1) including
A display device (paragraph 74)
A printing unit configured to print on labels on a roll sheet attached to the label printer (paragraph 63)
An input device configured to accept an input of a number of labels to be printed (paragraph 73) 
A second controller configured to transmit to the server the input number of labels to be printed (paragraph 56)
Where the second controller is further configured to, upon receipt of the identification information from the server, generate on the display device a screen indicating the identification information (paragraphs 43, 53, 56 and 74)
Wojdyla fail to explicitly disclose that the first controller is configured to update the number of labels and, upon receipt of the number of labels to be printed from one of the label printers, select one of the roll sheets to be attached to the label printer based on the stored information, and return an identification information about the selected roll sheet.
Yamada discloses a printing apparatus for performing printing on labels of roll paper formed by winding the label sheet with the labels peelably attached to the label sheet (Abstract), in the same field of endeavor as Wojdyla, where Yamada teaches that the apparatus comprises a first controller configured to update the number of labels (Figure 1 item 44). Yamada further states that the first controller is further configured to, upon receipt of the number of labels to be printed from one of the label printers, select one of the roll sheets to be attached to the label printer based on the stored information, and return an identification information about the selected roll sheet (paragraph 67).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used Yamada’s first controller in Wojdyla’s label printing system. The rationale being that, as stated by Yamada, it ensures accurately whether a needed number of labels can be printed (paragraph 84).
With regards to claim 2, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the first controller is configured to select one of the roll sheets having a number of remaining labels equal to or greater than the number of labels to be printed (paragraph 67).
With regards to claim 3, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the storage device stores information about a type and size of labels remaining on each of the roll sheets (paragraphs 17 and 32), the second controller is configured to further transmit to the server print data indicating a type and a size of labels to be printed (paragraphs 67 and 68) and the first controller is configured to select one of the roll sheets based further on the stored information about the type and the size of labels (paragraphs 67 and 68).
With regards to claim 4, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the first controller selects one of the roll sheets having remaining labels that are of the type and size indicated by the print data, a number of the remaining labels being equal to or greater than the number of labels to be printed (paragraphs 67 – 69).
With regards to claim 5, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that when there is no roll sheet having remaining labels  that are of the type and size indicated by the print data, a number of the remaining labels being equal to or greater than the number of labels to be printed, the first controller selects one of the roll sheets having remaining labels that are of the type and size indicated by the print data, a number of the remaining labels being less than the number of labels to be printed (paragraphs 67 – 69).
With regards to claim 6, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the second controller is configured to, when the label printer has run out of labels on a roll sheet attached to the label printer during printing, transmit to the server a number of lacking labels and print data (paragraphs 67 – 69 and 75) and the first controller is configured to, upon receipt of the number of lacking labels and the print data from the label printer, transmit the print data to another label printer and instruct another printer to continue the printing (paragraphs 67 – 69 and 75).
With regards to claim 7, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the first controller is configured to select one of the roll sheets to be attached to the label printer, which is not attached to any one of the label printers (paragraph 67).
With regards to claim 8, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the storage device stores information indicating whether each roll sheet is attached to any one of the label printers (paragraphs 67 – 69).
With regards to claim 9, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the second controller is further configured to, when the selected roll sheet is attached to the label printer, start printing on labels on the selected roll (paragraphs 75).
With regards to claim 10, the teachings of Wojdyla and Yamada are presented above. Additionally Yamada teaches that the second controller is further configured to, after the printing is completed, transmit to the server a number of labels remaining on the selected roll sheet (paragraphs 67 – 69 and 75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746